DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 10-11, 13-16, 18-19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20110228188) in view of Kurasawa et al. (US 20180252955) and Park et al. (US 20200257338).
Regarding claim 1, Kim discloses (Figs. 3-16G) a liquid crystal display device, comprising: an array substrate including a first substrate (101), and a thin film transistor (Tr) and a touch electrode (Xsl, Ysl, 150) which are provided on the first substrate; and an opposite substrate including a second substrate (171), which faces the first substrate with a liquid crystal layer (190) interposed therebetween, and a static electricity prevention layer (183) which is deposited on an outer surface of the second substrate.
Kim does not necessarily disclose an array substrate including a first substrate, which is placed adjacent to a backlight, wherein the static electricity prevention layer is formed of a host material containing at least one of In2O3 and SnO2 and a dopant material containing at least one of ZrO2, HfO2, Nb2O5, and Ta2O5 or formed of a host material containing at least one of In2O3 2 and a dopant material containing SiO2 and has sheet resistance of 106.5 Ω/sq to 109 Ω/sq.
Kurasawa discloses (Figs. 1-30; in particular Fig. 18) an array substrate including a first substrate (21), which is placed adjacent to a backlight (section 0074), wherein the static electricity prevention layer is formed of a host material containing at least one of In2O3 and SnO2 and a dopant material containing at least one of SiO2, ZrO2, HfO2, Nb2O5, and Ta2O5 (section 0164) and has sheet resistance of 106.5 Ω/sq to 109 Ω/sq (sections 0172-0173). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kurasawa to provide light to display an image on the display surface and to prevent electro-static discharge. Park also discloses (Figs. 6-7) the static electricity prevention layer (FL) is formed of a host material containing at least one of In2O3 and SnO2 and a dopant material containing at least one of ZrO2, HfO2, Nb2O5, and Ta2O5 or formed of a host material containing at least one of In2O3 and SnO2 and a dopant material containing SiO2 (sections 0096-0097). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Park to obtain materials that have improved anti-static properties, so that appearance defects caused due to attachment of foreign matters may be minimized.
Regarding claim 2, Kim does not necessarily disclose a content ratio of the dopant material is in a range of 9 wt% to 15 wt%, and a content ratio of the host material is in a range of 85 wt% to 91 wt%.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular content ratios, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering 
Regarding claim 3, Kim does not necessarily disclose when the host material is one of In2O3 and SnO2, the content ratio of the dopant material is in a range of 12 wt% to 15 wt% and the content ratio of the host material is in a range of 85 wt% to 88 wt%, and when the host material is In2O3 and SnO2, the content ratio of the dopant material is in a range of 9 wt% to 11 wt% and the content ratio of the host material is in a range of 89 wt% to 91 wt%.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular content ratios, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular content ratios, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 4, Kim does not necessarily disclose when the host material is In2O3 and SnO2, the content ratio of the SnO2 is in a range of 50 wt% to 70 wt%.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular content ratios, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering 
Regarding claim 6, Kim discloses (Figs. 3-16G) a thickness of the static electricity prevention layer is in a range of 100 Å to 300 Å (section 0011). 
Regarding claim 7, Kim discloses (Figs. 3-16G) the static electricity prevention layer (183, 185) has a transmittance of 97% or higher (section 0066).
Regarding claim 10, Kim discloses (Figs. 3-16G) the array substrate comprises a pixel electrode (160) and a color filter pattern (175) formed in a pixel region (P2), and wherein an electric field driving the liquid crystal layer is produced between the pixel electrode and the touch electrode, during an image display period (section 0063).
Regarding claim 11, Kim discloses (Figs. 3-16G) a method of fabricating a liquid crystal display device (100), comprising: fabricating an array substrate including a first substrate (101), and a thin film transistor (Tr) and a touch electrode (Xsl, Ysl, 150) which are provided on the first substrate; and fabricating an opposite substrate including a second substrate (171), which faces the first substrate with a liquid crystal layer (190) interposed therebetween, and a static electricity prevention layer (183) which is deposited on an outer surface of the second substrate.
Kim does not necessarily disclose an array substrate including a first substrate, which is placed adjacent to a backlight, wherein the static electricity prevention layer is formed of a host material containing at least one of In2O3 and SnO2 and a dopant material containing at least one of ZrO2, HfO2, Nb2O5, and Ta2O5 or formed of a host material containing at least one of In2O3 2 and a dopant material containing SiO2 and has sheet resistance of 106.5 Ω/sq to 109 Ω/sq.
Kurasawa discloses (Figs. 1-30; in particular Fig. 18) an array substrate including a first substrate (21), which is placed adjacent to a backlight (section 0074), wherein the static electricity prevention layer is formed of a host material containing at least one of In2O3 and SnO2 and a dopant material containing at least one of SiO2, ZrO2, HfO2, Nb2O5, and Ta2O5 (section 0164) and has sheet resistance of 106.5 Ω/sq to 109 Ω/sq (sections 0172-0173). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kurasawa to provide light to display an image on the display surface and to prevent electro-static discharge. Park also discloses (Figs. 6-7) the static electricity prevention layer (FL) is formed of a host material containing at least one of In2O3 and SnO2 and a dopant material containing at least one of ZrO2, HfO2, Nb2O5, and Ta2O5 or formed of a host material containing at least one of In2O3 and SnO2 and a dopant material containing SiO2 (sections 0096-0097). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Park to obtain materials that have improved anti-static properties, so that appearance defects caused due to attachment of foreign matters may be minimized.
Regarding claim 13, Kim does not necessarily disclose a content ratio of the dopant material is in a range of 9 wt% to 15 wt%, and a content ratio of the host material is in a range of 85 wt% to 91 wt%.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular content ratios, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering 
Regarding claim 14, Kim does not necessarily disclose when the host material is one of In2O3 and SnO2, the content ratio of the dopant material is in a range of 12 wt% to 15 wt% and the content ratio of the host material is in a range of 85 wt% to 88 wt%, and when the host material is In2O3 and SnO2, the content ratio of the dopant material is in a range of 9 wt% to 11 wt% and the content ratio of the host material is in a range of 89 wt% to 91 wt%.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular content ratios, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular content ratios, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 15, Kim does not necessarily disclose when the host material is In2O3 and SnO2, the content ratio of the SnO2 is in a range of 50 wt% to 70 wt%.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular content ratios, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering 
Regarding claim 16, Kim discloses (Figs. 3-16G) when the static electricity prevention layer is deposited at a temperature lower than 100°C (section 0019).
Kim does not necessarily disclose the content ratio of SnO2 is in a range of 50 wt% to 60 wt%, when the static electricity prevention layer is deposited at a temperature of 100°C or higher, the content ratio of SnO2 is in a range of 60 wt% to 70 wt%.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular content ratios and temperatures, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular content ratios, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 18, Kim discloses (Figs. 3-16G) a thickness of the static electricity prevention layer is in a range of 100 Å to 300 Å (section 0011). 
Regarding claim 19, Kim discloses (Figs. 3-16G) the static electricity prevention layer (183, 185) has a transmittance of 97% or higher (section 0066).

Regarding claim 23, Kim does not necessarily disclose when the host material is In2O3 and SnO2 and a dopant material containing SiO2, a content ratio of the In2O3 is higher than a content ratio of the SiO2 and is lower than a content ratio of the SnO2.
Park discloses (Figs. 6-7) when the host material is In2O3 and SnO2 and a dopant material containing SiO2 (sections 0096-0097). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Park to obtain materials that have improved anti-static properties, so that appearance defects caused due to attachment of foreign matters may be minimized. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular content ratio, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular content ratio, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Kurasawa, and Park in view of Tominaga (US 20190162996).

Tominaga discloses (Fig. 6) the opposite substrate (27) comprises: a column spacer (3) on an inner surface of the second substrate; and an alignment layer (29) on the column spacer and the inner surface of the second substrate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Tominaga to obtain a cell gap and to increase position detection accuracy. 
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Kurasawa, and Park in view of Lee et al. (US 20200057521).
Regarding claim 9, Kim discloses (Figs. 3-16G) a polarizing plate attached to a top surface of the static electricity prevention layer (section 0097).
Kim does not necessarily disclose a cover window attached to a top surface of the polarizing plate.
Lee discloses (Fig. 4) a cover window (40) attached to a top surface of the polarizing plate (430). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Lee to protect the display. 
Regarding claim 20, Kim discloses (Figs. 3-16G) attaching a polarizing plate to a top surface of the static electricity prevention layer (section 0097).
Kim does not necessarily disclose attaching a cover window to a top surface of the polarizing plate.
. 
Allowable Subject Matter
Claims 12, 17, and 22 are considered allowable subject matter.
The following is an examiner’s statement of reasons for allowable subject matter: the prior art does not disclose or suggest the method of claims 12, 17, and 22, in particular the limitations of the fabricating of the opposite substrate comprises: depositing the static electricity prevention layer on the outer surface of the second substrate using a sputtering method; performing a mask process including a developing process to form a column spacer on an inner surface of the second substrate on which the static electricity prevention layer is deposited, and then performing a first thermal treatment process; performing a cleaning process after the first thermal treatment process; coating an alignment layer after the cleaning process, and then performing a second thermal treatment process.
Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 6-23 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/CHARLES S CHANG/Primary Examiner, Art Unit 2871